Citation Nr: 0218652	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  98-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
residuals of a pleural cavity injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO decision that denied the 
veteran's claim for an increase in a 20 percent rating for 
residuals of a pleural cavity injury.  In August 1999, the 
Board remanded this claim for additional development.

In the August 1999 decision, the Board also noted that the 
RO had not issued a statement of the case regarding a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  That same month, the RO issued a 
statement of the case regarding the PTSD issue; however, 
the veteran did not thereafter perfect his appeal by 
filing a substantive appeal, and thus this issue is not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.202 (2002).


FINDINGS OF FACT

The veteran's residuals of a pleural cavity injury are 
manifested by complaints of pain on exertion, and by 
pulmonary function test results on last VA examination of 
FEV-1 of 99 percent of the predicted value, FEV-1/FVC of 
86 percent of the predicted value, and normal spirometry.  
He failed to report for a subsequently scheduled VA 
examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a pleural cavity injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Code 
6843 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background 

The veteran served on active duty from January 1967 to 
January 1969.  In December 1968, he suffered a stab wound 
in the thorax resulting in hemopneumothorax.  He underwent 
a closed chest thoracostomy requiring a chest tube 
insertion for one week.   

Service connection and a 20 percent rating for residuals 
of a pleural cavity injury, dorsal chest, was established 
in a May 1970 RO decision.  (Service connection was also 
established for a chest wall scar, but the rating for such 
is not on appeal.)

Post-service medical records note one or more episodes of 
spontaneous pneumothorax, the last time being in the 
1980s.

On October 25, 1996, the RO received an October 14, 1996 
letter from a Congressman's office, which was treated as a 
claim by the veteran for an increase in the 20 percent 
rating assigned to the service-connected residuals of a 
pleural cavity injury.  

In August 1996, the veteran was evaluated by Dr. Gordon M. 
Todd, a private doctor.  Complaints at the time included 
shortness of breath brought on by walking or climbing 
stairs, a frequent productive cough, and aching or 
stabbing pains in the right upper chest.  On examination, 
he had good expansion of the rib cage on inspiration and 
good inspiratory breath sounds; expiratory breath sounds 
were rather faint and prolonged, but without wheezing.  
The doctor opined that the pulmonary disability of 15% was 
permanent, and progression of the condition could be 
slowed down if he discontinued smoking.  

On treatment in December 1996 for gastroesophageal reflux 
disease by a private doctor, Dr. Kevin M. Behrle, it was 
noted that he was on an aggressive medical treatment 
program and that surgery was being considered, pending his 
ability to tolerate this from a pulmonary standpoint.  He 
was evaluated by a clinical psychologist, Dr. Joel M. 
Kestenbaum, in December 1996; in connection with 
psychiatric problems, it was noted that he experienced 
panic attacks with hyperventilation and chest pains.  At 
that time, the nonpsychiatric conditions included a 
history of pneumothorax and chronic obstructive pulmonary 
disease.  

When treated in January 1997 by Dr. Charles S. Burke, a 
private psychiatrist, regarding psychiatric complaints, it 
was noted that his primary problems were his pulmonary 
problems and that he had had a recurrent pneumothorax 5 
times, the last time in 1988.  

On VA examination in July 1998, he complained of continual 
breathing problems and not being able to run anymore.  He 
reported the last reported episode of a collapsed lung was 
in 1984 or 1985.  He was able to walk well without 
shortness of breath.  Breath sounds were fairly audible in 
both lungs, and the respiratory rate was 20.  He did not 
have peripheral cyanosis or pedal edema.  He had a benign 
residual scar on the chest.  Ordinary physical activity 
did not produce shortness of breath.  He reported he was 
using 2 inhalers 2 to 3 times per day.  The chest X-ray 
was normal.  On pulmonary function studies, he had an FEV-
1 of 99 percent of the predicted value and an FEV-1/FVC of 
86 percent of the predicted value.  Spirometry was normal.  
Diagnoses were a residual scar of a stab wound of the 
chest and a history of recurrent collapsed lung.  

The veteran testified at a Board hearing in November 1998 
that he experiences shortness of breath and sharp pains in 
his chest.  He reported taking inhalants and pain 
medications, but they were not effective.  He said he had 
daily episodes which usually occurred in the evening and 
could last all night.  He stated that he had resigned from 
his job because of the breathing problems and other 
problems as well.  He noted past episodes of a collapsed 
lung. 

Pursuant to an August 1999 Board remand, the RO asked the 
veteran to identify sources of recent treatment for his 
lung condition, and to complete release forms to enable 
the VA to obtain the records.  In an April 2000 response, 
the veteran indicated there were no additional records to 
obtain.  Pursuant to the Board remand, the veteran was 
scheduled for a March 2000 VA examination, but he failed 
to report for the examination; he requested that the 
examination be rescheduled, but he failed to report for 
the rescheduled examination in June 2000.  

II.  Analysis

Through discussions in correspondence, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and a Board remand, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating for 
residuals of a pleural cavity injury.  Pertinent medical 
and other records have been obtained to the extent 
possible; the veteran indicates there are no more records 
to obtain.  A VA examination has been performed, and the 
veteran failed to report for another scheduled 
examination.  The duty to assist is not a one-way street, 
and the veteran has failed to cooperate in developing his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board finds that the notice and duty to assist provisions 
of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

The current 20 percent rating for residuals of a pleural 
cavity injury was assigned under prior rating criteria 
which are no longer in effect.  Under the old criteria, a 
20 percent rating was assigned for residuals of a pleural 
cavity injury which is moderate; bullet or missile 
retained in lung, with pain or discomfort on exertion; or 
with scattered rales or some limitation of excursion or 
diaphragm or of lower chest expansion.  38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1996).  The 20 percent rating was 
given under old rating criteria, and it has also been in 
effect for over 20 years, and thus it is protected from 
reduction.  38 U.S.C.A. §§ 110, 1155.

Effective October 7, 1996, the regulations governing 
evaluations of respiratory disabilities were revised.  61 
Fed. Reg. 46,728 (1996).  The veteran's claim for an 
increased rating for his condition (an October 14, 1996 
letter from a Congressman's office) was received by the RO 
on October 25, 1996, after the rating criteria changed, 
and thus the new rating criteria are applicable to this 
case.

The service-connected residuals of a pleural cavity injury 
are now evaluated under 38 C.F.R. § 4.97, Code 6843 
(2002).  Under the revised general rating formula for 
restrictive lung disease, a 10 percent rating is assigned 
for a forced expiratory volume in one second (FEV-1) of 
71- to 80-percent of predicted value, or a ratio of FEV-1 
to forced vital capacity (FVC) of 71 to 80 percent 
predicted, or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66- to 
80-percent predicted. A 30 percent rating is assigned for 
FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 
to 70 percent, or DLCO (SB) of 56- to 65-percent 
predicted.  

Note 3 to the new rating criteria provides that gunshot 
wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitaion of excursion of 
diaphragm or of lower chest expansion shall be rated at 
least 20 percent disabling.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement.  Involvement of Muscle Group XXI (Diagnostic 
Code 5321), however, will not be rated separately.  The 
Board notes that the veteran is assigned the minimum 20 
percent rating mentioned in this note; he has no disabling 
shoulder girdle muscle injury; the maximum rating under 
Code 5321 (Muscle Group XXI, the thoracic muscle group 
involving the muscles of respiration) is 20 percent; and a 
separate rating may not be assigned under Code 5321.

The latest VA examination in July 1998 indicated that, on 
pulmonary function testing, the veteran's FEV-1 was 99 
percent of the predicted value, and his FEV-1/FVC was 86 
percent of the predicted value.  In addition, spirometry 
was normal.  Neither of these measurements qualifies him 
for the next higher rating available under the relevant 
criteria of Code 6843.  In fact, the test results do not 
even meet the 10 percent rating criteria of this code.  
The examnation did not include a result for DLCO (SB), but 
the veteran twice failed to report for a later VA 
examination which would have provided such information.  

The Board remanded this case partly to provide another VA 
examination.  However, the veteran failed to report for 
the examination, which was scheduled and then rescheduled, 
and just cause for failure to report is not shown.  
Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a 
veteran, without good cause, fails to report for such 
examination, an increased rating claim is to be denied.  
38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 
Vet. App. 396 (1997).  The Board notes that, whether based 
on failure to report for VA examination, or based on 
failing to meet the criteria for the next higher rating, 
the increased rating claim must be denied.

The preponderance of the evidence is against the claim for 
an increased rating for residuals of a pleural cavity 
injury.  Thus the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski 1 Vet. App. 49 (1990). 





ORDER

An increased rating for residuals of a pleural cavity 
injury is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

